In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00151-CR


                    CHRISTOPHER REUTERSKIOLD, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 222nd District Court
                                 Deaf Smith County, Texas
             Trial Court No. CR-90A-012, Honorable Gordan H. Green, Presiding

                                     August 28, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Christopher Reuterskiold, appeals from a judgment revoking his

community supervision. Appellant presents three issues which are all directed toward

the proposition that the judgment of conviction which placed him on community

supervision has an erroneous date for the commission of the offense. The State has

filed a brief agreeing that the judgment requires modification, albeit for different reasons

than those set out by appellant.
       The record before this Court reflects that, while appellant was still a juvenile, he

was indicted for the offense of aggravated sexual assault of a child, alleged to have

occurred “on or about September 1, 1987.”           Pursuant to a plea agreement, on

September 13, 1990, appellant entered a plea of guilty to the lesser offense of sexual

assault. After having been placed on community supervision for eight years and after

having his term of community supervision extended on two occasions, appellant’s

community supervision was revoked April 7, 2014. Appellant was then sentenced to

eight years confinement in the Institutional Division of the Texas Department of Criminal

Justice.


       Appellant appeals his judgment of conviction, contending that the original

judgment convicting him of the offense of sexual assault listed an erroneous date as the

date of the offense. The judgment placing appellant on community supervision lists

January 1, 1987, as the date of commission of the offense. The State agrees that the

date of the offense was, as alleged in the indictment, “on or about September 1, 1987.”


       This Court has the authority to correct what is, on its face, a clerical error and,

thus, to ensure that the record speaks the truth. See French v. State, 830 S.W.2d 607,

609 (Tex. Crim. App. 1992) (en banc). An appellate court may correct the judgment on

appeal when it has the necessary data and evidence before it. See Banks v. State, 708
S.W.2d 460, 462 (Tex. Crim. App. 1986).


       The record before this Court clearly indicates that the indicted date of offense

was “on or about September 1, 1987.” Further, the stipulation of evidence introduced at




                                            2
the time of appellant’s plea of guilty also says that the date offense was “on or about

September 1, 1987.”


      We, therefore, modify the judgment entered upon appellant’s plea of guilty to

reflect a date of commission of the offense of September 1, 1987. Our review of the

judgment revoking appellant’s community service reflects that the judgment properly

recites a date of commission of the offense as September 1, 1987. Thus, there is no

reason for the modification of the date of commission of the offense on the judgment

revoking appellant’s community supervision.


                                     Conclusion


      Having modified the original judgment placing appellant on community

supervision to reflect the correct date, we affirm the trial court’s judgment revoking

community supervision. See TEX. R. APP. P. 43.2(a).




                                        Mackey K. Hancock
                                            Justice



Do not publish.




                                          3